DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 02/07/2022 the following occurred: Claims 1-3, 5-9, and 17 were amended; and Claim 4 was canceled. Claims 1-3 and 5-24 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 and 5-24 are drawn to systems and a method, which is/are statutory categories of invention (Step 1: YES).
Independent claim 1 recites determine a surgical context based at least in part on the perioperative data associated with the first signal; determine a procedural variable associated with the surgical context; determine a baseline for the procedural variable based on data aggregated from the plurality of surgical devices, wherein the baseline corresponds to the determined surgical context; determine that the procedural variable deviates from the baseline for the procedural variable; and generate a recommendation based on the determination that the procedural variable deviates from the baseline for the procedural variable, wherein the compliance with the recommendation will yield an improved surgical outcome.
Independent claim 9 recites determining a surgical context based at least in part on the perioperative data; determining a procedural variable associated with the surgical context; determining a baseline for the procedural variable based on data aggregated from a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein the baseline corresponds to the determined surgical context; determining that the procedural variable deviates from the determined baseline for the procedural variable; and generating a notification according to whether the procedural variable deviates from the baseline for the procedural variable.
Independent claim 17 recites to determine a surgical context based at least in part on the perioperative data; determine a procedural variable associated with the surgical context; determine a baseline for the procedural variable based on data aggregated from a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein the baseline corresponds to the determined surgical context; determine that the procedural variable deviates from the determined baseline for the procedural variable.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, by “providing recommendations based on analysis of surgical procedure variables” (see: abstract). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because it is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a surgical hub configured to be communicably coupled to the plurality of surgical devices, the surgical hub comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the surgical hub to” perform functions (claims 1), “a computer system” (claim 9), a “computer system configured to be communicably coupled to a surgical device and a video camera, the computer system comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to” perform functions (claim 17), are additional elements that are recited at a high level of generality (e.g., the “computer system configured to be communicably coupled to a surgical device, the computer system comprising: a processor; and a memory coupled to the processor” is configured to perform the claimed functions drawn to an analysis of surgical procedure variables through no more than a statement that “the memory stor[es] instructions that, when executed by the processor, cause the computer system to” perform said functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “memory storing instructions that, when executed by the processor, cause the computer system to” perform functions language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein each surgical device of the plurality of surgical devices is configured to generate signals associated with perioperative data generated during a surgical procedure…receive a first signal associated with perioperative data generated by a first surgical device of the plurality of surgical devices” (claim 1), “receiving, by a computer system, perioperative data from a surgical device” (claim 9), “record a surgical procedure via the video camera; receive perioperative data from the surgical device” (claim 17), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “replay a recording of the surgical procedure, the recording including a notification that the procedural variable deviates from the determined baseline for the procedural variable” (claim 17), is considered an insignificant post-solution activity concerning an insignificant application, and similarly, the addition of insignificant extra-solution activity does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion at, for example, Fig. 10, and: 
Paragraph 98, where “…The modular control tower 236 may be coupled to a hub display 215 (e.g., monitor, screen) to display and overlay images received from the imaging module, device/instrument display, and/or other visualization systems 208. The hub display also may display data received from devices connected to the modular control tower in conjunction with images and overlaid images.”
Paragraph 102, where “The processor 244 may be any single-core or multicore processor such as those known under the trade name ARM Cortex by Texas Instruments. In one aspect, the processor may be an LM4F230H5QR ARM Cortex-M4F Processor Core, available from Texas Instruments, for example, comprising an on-chip memory of 256 KB single-cycle flash memory, or other non-volatile memory, up to 40 MHz, a prefetch buffer to improve performance above 40 MHz, a 32 KB single-cycle serial random access memory (SRAM), an internal read-only memory (ROM) loaded with StellarisWare® software, a 2 KB electrically erasable programmable read-only memory (EEPROM), and/or one or more pulse width modulation (PWM) modules, one or more quadrature encoder inputs (QEI) analogs, one or more 12-bit analog-to-digital converters (ADCs) with 12 analog input channels, details of which are available for the product datasheet.”
Paragraph 104, where “The system memory includes volatile memory and non-volatile memory. The basic input/output system (BIOS), containing the basic routines to transfer information between elements within the computer system, such as during start-up, is stored in non-volatile memory. For example, the non-volatile memory can include ROM, programmable ROM (PROM), electrically programmable ROM (EPROM), EEPROM, or flash memory. Volatile memory includes random-access memory (RAM), which acts as external cache memory. Moreover, RAM is available in many forms such as SRAM, dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DOR SDRAM), enhanced SDRAM (ESDRAM), Synchlink DRAM (SLDRAM), and direct Rambus RAM (DRRAM).”
Paragraph 116, where “…As illustrated in FIG. 12, the cloud-based analytics system comprises a plurality of surgical instruments 7012 (may be the same or similar to instruments 112)…”
Paragraph 163, where “Recommendations from Analysis of Procedure Variables [0163] In various aspects, computer systems, such as the surgical hubs 106, 206 described in connection with FIGS. 1-11…”
Paragraph 164, where “As described above under the heading SURGICAL HUBS, computer systems, such as the surgical hubs 106, 206 (FIGS. 1-11), can be connected to or paired with a variety of surgical devices, such as surgical instruments, generators, smoke evacuators, displays, and so on. Through their connections to these surgical devices, the surgical hubs 206 can receive an array of perioperative data from these paired surgical devices while the devices are in use during a surgical procedure. Further, as described above under the heading SITUATIONAL AWARENESS, surgical hubs 206 can determine the context of the surgical procedure being performed (e.g., the procedure type or the step of the procedure being performed) based, at least in part, on perioperative data received from these connected surgical devices. Based on this perioperative data and the surgical context, the surgical hubs 206 can determine procedural variables associated with the surgical procedure, such as how much time the procedure (or a step thereof) is taking, what surgical instrument is currently being used, and so on. In one aspect, a computer system, such as a surgical hub 206, can be programmed to provide recommendations by monitoring procedural variables to ascertain when the surgical staff is performing a surgical procedure in a manner that deviates from baselines or expectations for the particular procedure type. For example, FIG. 16 is a logic flow diagram for a process 210000 of providing surgical recommendations, in accordance with at least one aspect of the present disclosure. The process 210000 can be executed by a processor or control circuit of a computer system, such as the processor 244 of the surgical hub 206 illustrated in FIG. 10. Accordingly, the process 210000 can be embodied as a set of computer-executable instructions stored in a memory 249 that, when executed by the processor 244, cause the computer system (e.g., a surgical hub 206) to perform the described steps.”
Paragraph 166, where “Accordingly, the processor 244 determines 210006 a procedural variable associated with the surgical procedure based on the surgical context and the perioperative data from the connected surgical devices. The procedural variable can include any aspect or characteristic of the surgical procedure that can vary between individual performances of the surgical procedure type. For example, the procedural variable can include the length of time for the surgical procedure as a whole, the length of time for a particular step of the surgical procedure, the type of surgical instrument being utilized, the costs (e.g., maintenance costs and replacement costs) associated with surgical devices, the type of staple cartridge being utilized in a surgical stapler, the power level or mode of an ultrasonic surgical instrument or an electrosurgical instrument, and the surgical device setup for the procedure (i.e., the preoperative assortment of surgical devices selected for the procedure). The processor 244 can monitor a single procedural variable or multiple procedural variables. In one aspect, the surgical hub 206 can monitor the status of every procedural variable that it has been programmed to determine. In another aspect, the surgical hub 206 can monitor one or more procedural variables that have been selected or programmed by users.”
Paragraph 169, where “In one aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered in real time (i.e., during the course of the surgical procedure). For example, FIG. 17 illustrates a prophetic implementation of the process 210000 where the provided recommendations can be overlaid a displayed live video feed during the course of a surgical procedure, in accordance with at least one aspect of the present disclosure. The video feed can be supplied by, for example, an endoscope 239 (FIG. 9) communicably coupled to the surgical hub 206 that is being utilized to visualize a surgical site 210102 during the surgical procedure. The video feed from the endoscope 239 can be displayed on a hub display 215 (FIG. 9), a local display 217 (FIG. 10), non-sterile displays 107, 109 (FIG. 2), a sterile primary display 119 (FIG. 2), and other such display devices that are viewable by the surgical staff during the surgical procedure.”
Paragraph 174, where “In another aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered outside of the surgical procedure, such as during a postoperative playback of the surgical procedure. For example, FIG. 18 illustrates a prophetic implementation of the process 210000 where the recommendations can be provided via a graphical user interface 210200 for replaying a surgical procedure, in accordance with at least one aspect of the present disclosure. The graphical user interface 210200 can be displayed on a hub display 215, for example. The graphical user interface 210200 can include the video feed from the surgical procedure (e.g., the video feed captured by the endoscope 239) with various graphical controls, icons, and/or prompts thereon or otherwise associated therewith for relaying information to the user or allowing the user to control the video playback. For example, the graphical user interface 210200 can display an icon 210208 relaying surgical contextual information or perioperative data received from the connected surgical devices corresponding to the current time stamp of the displayed video feed…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3, 5-8, 10-16, and 18-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above and merely further detail the claimed element shown above to be abstract, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 02/07/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 USC 101 rejections should be withdrawn because “Nonetheless, without admitting or acquiescing to any assertion presented in the Office Action, Applicant has amended the claims exclusively for the purposes of expediting the Subject Application towards allowance. As amended, the claims positively recite "a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein each surgical device of the plurality of surgical devices is configured to generate signals associated with perioperative data generated during a surgical procedure," and "a surgical hub configured to be communicably coupled to the plurality of surgical devices." As claimed, the surgical hub further includes a processor and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the surgical system to" perform the claimed functions, including "receive[ing] a first signal associated with perioperative data generated by a first surgical device of the plurality," "determin[ing] a surgical context based at least in part on the perioperative data associated with the first signal," "determin[ing] a procedural variable associated with the surgical context," "determin[ing] a baseline for the procedural variable based on data aggregated from the plurality of surgical devices," and "generat[ing] a recommendation based on [a] determination that the procedural variable deviates from the baseline for the procedural variable, wherein compliance with the recommendation will yield an improved surgical outcome." Subject Application, Claim 1, as amended.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The claims recite the additional elements of “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network, wherein each surgical device of the plurality of surgical devices is configured to generate signals associated with perioperative data generated during a surgical procedure…receive a first signal associated with perioperative data generated by a first surgical device of the plurality of surgical devices”, which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations in the rejection above.

In the remarks, Applicant argues in substance that (2) the 35 USC 101 rejections should be withdrawn because “To the extent that the Office Action previously argued that "[t]he additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed," the foregoing amendments introduce structural elements that practically integrate any alleged abstract idea under Step 2A, Prong Two and, at a minimum, amount to significantly more than any alleged abstract idea under Step 2B. Office Action, pg. 4. This is supported by Claim 2 of Example 36 of the U.S.P.T.O. Patent Eligibility Guidance ("PEG"), which is directed to "[a] system for managing an inventory record." According to the PEG, "[i]ndividually, the memory and processor limitations do not amount to significantly more" and "high-resolution video cameras are widely used and, in this invention, perform their typical function of acquiring image sequences." PEG, Examples 1-39, pg. 16. However, the U.S.P.T.O. continued the analysis noting that, the memory and processor in combination with a high-resolution video camera array "provides significantly more than the abstract idea." Id. According to the Guidance, "the use of this camera array provides the ability to track objects throughout the entire storage space rather than simply the view of a single camera." Id. at 16. Similarly, the use of a surgical hub to track the usage of a plurality of surgical instruments across a medical network to autonomously determine and generate recommendations for best practices associated with the use of those surgical instruments transcends mere "certain methods of organizing human activity," as alleged by the Office Action. Even if the claims recite that abstract idea, they are not directed to that abstract idea. See e.g., M.P.E.P. § 2106.04 (cautioning that "Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)."). The Subject Application explains several technological improvements over conventional surgical devices and surgical hubs, as offered by the claimed invention. According to the Subject Application, according to one non-limiting embodiment, "[t]he expected improvements could, for example, identify where the evaluated product setup differs from best practices." Para. [0328]; see also Para. [0313].”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The current claims are more like ineligible claim 1 of example 36. The current claims are not directed to a specific device, such as the high-resolution video camera of claims 2 and 3 of example 36, but instead are directed to “a plurality of surgical devices configured for use during a plurality of surgical procedures performed by a plurality of surgical personnel across a medical network”, which exemplifies the interchangeability and nominal nature of the devices so long as they provide data gathering of the “perioperative data” for the purposes of performing the abstract idea. Of course, as indicated in the arguments, the high-resolution camera performed its typical function, however, in example 36 the camera and its function were necessarily integrated with the abstract idea so as to provide a practical application that was technical in nature. Specifically, the memory and processor in combination with a high‐resolution video camera array with predetermined overlapping views that reconstructs the 3‐D coordinates of the item of inventory using overlapping images of the item and prior knowledge of the location and field of view of the camera(s) provides significantly more than the abstract idea of using data collection techniques to manage inventory. The video camera array with reconstruction-software provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system, and thus, the claimed solution was necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems. The current claims present no such technical solution to a technical problem and instead are directed toward the non-technical problem of “providing recommendations based on analysis of surgical procedure variables” (abstract). The claims cover certain methods of organizing human activity because the invention is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Such problems do not correlate to the computer vision systems as in the argued example 36. As per the expected improvements being to “identify where the evaluated product setup differs from best practices”, these improvements are not technical and instead related to the recited abstract idea. For example, in the same specification paragraph quoted in argument regarding best practices, the paragraph continues to say that the recommendations could be for “product setup” and that “[a]ccordingly, the surgical staff can review the recommendations and decide whether they wish to follow them in light of the expected improvements.” Such recommendations, reviews, and improvements are not technology problems and instead are problems that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

In the remarks, Applicant argues in substance that (3) the 35 USC 103 rejections should be withdrawn in view of the amendments.
The rejections are withdrawn. The closest prior art of record - most notably U.S. Patent Application Publication 2012/0197619 to Namer Yelin and U.S. Patent Application Publication 2014/0303990 to Schoenefeld - does not teach the invention in the particular combination claimed in the amended independent claims now including in combination with the previously claimed limitations: “determine a baseline for the procedural variable based on data aggregated from the plurality of surgical devices, wherein the baseline corresponds to the determined surgical context”. The closest prior art of record does not anticipate or otherwise render the claimed invention obvious as rejection of the claimed combination of limitations would require an unreasonable combination of the available prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:
US Patent Application Publication 2018/0366213 Fidone (paragraph 101-110);
US Patent Application Publication 2012/0100517 to Bowditch (paragraph 8, 10, and 12); and
US Patent Application Publication 2013/0001121 to Metzger (paragraph 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626